Case 19-16354-JKS Doc 40-3 Filed 01/15/20 Entered 01/15/20 20:20:00   Desc
               Exhibit loan modification agreement Page 1 of 8
Case 19-16354-JKS Doc 40-3 Filed 01/15/20 Entered 01/15/20 20:20:00   Desc
               Exhibit loan modification agreement Page 2 of 8
Case 19-16354-JKS Doc 40-3 Filed 01/15/20 Entered 01/15/20 20:20:00   Desc
               Exhibit loan modification agreement Page 3 of 8
Case 19-16354-JKS Doc 40-3 Filed 01/15/20 Entered 01/15/20 20:20:00   Desc
               Exhibit loan modification agreement Page 4 of 8
Case 19-16354-JKS Doc 40-3 Filed 01/15/20 Entered 01/15/20 20:20:00   Desc
               Exhibit loan modification agreement Page 5 of 8
Case 19-16354-JKS Doc 40-3 Filed 01/15/20 Entered 01/15/20 20:20:00   Desc
               Exhibit loan modification agreement Page 6 of 8
Case 19-16354-JKS Doc 40-3 Filed 01/15/20 Entered 01/15/20 20:20:00   Desc
               Exhibit loan modification agreement Page 7 of 8
Case 19-16354-JKS Doc 40-3 Filed 01/15/20 Entered 01/15/20 20:20:00   Desc
               Exhibit loan modification agreement Page 8 of 8
